DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 06/01/2021. Claims 1-14 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 17/055,477.
Claim Objections
Claim 2 is objected to because of the typographical error, "master key,” should be “master key.”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because "a governance module adapted to ”  as described in  paragraph 62 of specification is: the governance module may be comprised of a secure web application programmable interface (API) 222 and a governance web site 224 which is a  software. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.Dependent claims 7-10 are also rejected for being directed to a non- statutory subject matter.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing module that is adapted to perform…”, in claim 2, “the processing module that is adapted to perform…” in claim 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a processing module that is adapted to perform…”, in claim 2, “the processing module that is adapted to perform…” in claim 3-6.
. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims limitation “a processing module that is adapted to perform…”, in claim 2, “the processing module that is adapted to perform…” in claim 3-6..  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by REID et al. (US 2015/0074409 A1) (filed in IDS 11/13/2020) hereinafter referred to as REID.
Regarding claim 1, REID discloses A system for managing access to compliant collaboration data comprising: a collaboration data store to store collaboration data that is encrypted with a collaboration master key associated with a collaboration between one or more organizations[¶40, This present application describes systems, devices, and methods for providing secure exchange of encrypted data using a three-party security mechanism consisting of the key masters operated by the members, the registries, and the cloud lockboxes plus the application programming interfaces…], and[¶41,  a member may be an individual directly participating in a community of interest, an organization participating in a community of interest for its own purposes, or an organization participating in a community of interest to represent multiple individuals in which case the individual is participating by proxy], and [¶42,  the members use a key master software (preferably provisioned as an appliance)… ], and [¶67, Store encrypted data, metadata, and appended transactional metadata… [see FIG. 1 and corresponding text for more details, ¶¶136-138, in a typical operation, medical home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 assigns a unique public-private key pair and registers patient 116 with HIE Registry 120. The public key is provided to HIE Registry 120, and the private key is retained by medical home 101 in the Key Master 112 as the only entity initially authorized to decrypt patient files. This activity is depicted by reference numeral 1. The HIE Registry 120 updates permissions directory at Cloud Lockbox 130 to authorize medical home's HCP #1 EHR 110 to write files for patient 114. This activity is depicted by reference numeral 2. Medical Home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 writes patient files encrypted with the public key to the Cloud Lockbox 130]; and
 wherein the collaboration master key is shared by the one or more organizations associated with the collaboration [¶117, Recently, the storage requirements with respect to patient files and the Federal mandates to share records with other health care providers and with patients have presented daunting problems for those in the health care industry], and [¶138,  Medical Home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 writes patient files encrypted with the public key to the Cloud Lockbox 130, retaining onsite only what is needed in the short term. HCP 110 using the UHE API 261 and the Key Master 112 can retrieve files as needed for longitudinal patient care scenarios. Medical Home HCP 110 using the UHE API 261 and the Key Master 112 can also access, retrieve, and decrypt files written for patient 116 by other participating entities, such as HCPs 141-148. This activity is depicted by reference numeral 3]; and
 a key store to store the collaboration master key associated with the collaboration [see FIG 1, a Key Master 112 may be integrated with medical home's HCP #1 EHR 110 to facilitate communication with HIE Registry 120], and [see FIG.2, ¶155, The UHE API 261 communicates with the API Engine 260 in the Key Master 112. In turn, the API Engine 260 communicates with the Key Manager and File Broker 262, also a component of the Key Master 112]; and
 and a governance module adapted to determine the collaboration data is compliant with a set of compliance rules [¶6, according to a first aspect of the present application, a method to conduct secure exchange of encrypted data using a three-party security mechanism consisting of the key masters operated by the members of the community of interest, the registries, and the cloud lockboxes. The registries establish unique identities, verify authenticity, and create directories of individuals, members, organizations, key masters, cloud lockboxes and other registries. The registries manage permissions lists communicated to the cloud lockboxes, as well as detecting and halting anomalous activity. The members operate key master software, preferably provisioned as an appliance, to create and manage keys for individuals, handle encryption, and decryption and conduct key exchanges with other members. The cloud lockboxes manage file storage, retrieval, and access control. The related application programming interfaces support with multiple levels of integration and generate metadata specific to the needs of the application. A community of interest establishes operating parameters including: selecting an encryption algorithm, establishing identity verification processes, and selecting a security level], and [¶¶155, 166]; and
and based on the determination selectively cause access to be granted to the collaboration master key [¶138, Medical Home HCP 110 using the UHE API 261 and the Key Master 112 can also access, retrieve, and decrypt files written for patient 116 by other participating entities, such as HCPs 141-148. This activity is depicted by reference numeral 3], and [¶¶264-266]; and
wherein access by the same entity is prevented to two or more of the collaboration data store, key store and governance module [¶264, Circumstances may arise in which the need for a change of the Patient's 116 public-private key pair is required. This need could arise from circumstances such as: compromise of the privacy of the public-private key pair; detection of unauthorized access to EHR files 210 at Cloud Lockbox 130; decisions to revoke decryption authority previously granted to one or more HCPs; or decision of Patient 116 to switch to a different HCP as its medical home. Regardless of the reason the mechanism to change or revoke access remains the same and is illustrated in FIG. 10].
Regarding claim 2, REID discloses a processing module that is adapted to perform cryptographic operations on the collaboration data in the collaboration data store with the collaboration master key [¶187, the UHE environment 100 described herein is designed to protect the privacy and confidentiality of electronic health records and other forms of sensitive information while also allowing such information to be securely shared with others. As such, the UHE environment 100 does not include a central key authority governing the UHE encryption. Rather, each independent Key Master 112 operates a Key Manager and File Broker 462 that generates public-private key pairs and retains the private keys], and [¶188, Given the modularity and isolation of key creation, encryption, and decryption within the Key Manager and File Broker 462, a given community-of-interest electing to use the UHE mechanism could elect to use any suitable public key encryption algorithm of its choosing without impacting the operation of the UHE environment. For example, a first key master may operate a key master and file broker using a first public key encryption algorithm while a second key master may operate a key master and file broker using a second and different public key encryption algorithm], and [0189] In one example, as illustrated in FIG. 18, a Key Master 412 may operate multiple Key Manager and File Broker 462 modules in order to participate in multiple community-of-interest networks utilizing different encryption algorithms].
Regarding claim 3, REID discloses wherein the processing module, collaboration data store, governance module and the key store are protected such that an entity has mutually exclusive access to either the processing module, key store, the governance module or collaboration data store [¶130, computer savvy consumers are able to directly authorize an HCP to access records and also exercise the granularity to only provide permission for specific classes of information. For instance, a podiatrist may not be allowed access to a patient's cardiac records. With Unified Health Exchange, the patient decides who sees what. Further, an audit log of access gives the patient complete visibility regarding who has accessed what and when], and [¶131, for patients unable or not interested in controlling their own health records, the patient's "medical home" can serve as the patient's proxy by obtaining written sign-off similar to existing HIPAA forms to manage the access on behalf of the client].
Regarding claim 4, REID discloses wherein the processing module is independent from the collaboration data store, governance module and key store [¶188, given the modularity and isolation of key creation, encryption, and decryption within the Key Manager and File Broker 462, a given community-of-interest electing to use the UHE mechanism could elect to use any suitable public key encryption algorithm of its choosing without impacting the operation of the UHE environment. For example, a first key master may operate a key master and file broker using a first public key encryption algorithm while a second key master may operate a key master and file broker using a second and different public key encryption algorithm], and [¶189, in one example, as illustrated in FIG. 18, a Key Master 412 may operate multiple Key Manager and File Broker 462 modules in order to participate in multiple community-of-interest networks utilizing different encryption algorithms].
Regarding claim 5, REID discloses, wherein the processing module is hosted in a separate instance from instances for the collaboration data store, governance module and key store [¶316, the preceding depictions of the system have assumed the presence of a proxy acting on the information owners request to manage the owner's information. However, as shown in FIG. 18, an example design also supports a stand-alone use of the mechanism operated by the owner to directly manage multiple types of information using a similar design as in FIG. 1. In this scenario there is no "medical home" or "legal home" with default access. Instead, the information owner originates the key-pairs and all permissions. In this scenario, all activities including registration, sharing of private keys, revocation requests and key pair changes would originate with the owner using his/her own Key Master 412], and [¶189]. 
Regarding claim 6, REID discloses wherein the processing module is hosted on a server separate from servers for the collaboration data store, governance module and key store [¶316, the preceding depictions of the system have assumed the presence of a proxy acting on the information owners request to manage the owner's information. However, as shown in FIG. 18, an example design also supports a stand-alone use of the mechanism operated by the owner to directly manage multiple types of information using a similar design as in FIG. 1. In this scenario there is no "medical home" or "legal home" with default access. Instead, the information owner originates the key-pairs and all permissions. In this scenario, all activities including registration, sharing of private keys, revocation requests and key pair changes would originate with the owner using his/her own Key Master 412], and [¶189]. 
Regarding claim 7, REID discloses wherein the organization is associated with an organization data key that is protected from access by other organizations [¶83, Digital signatures verify the identity of members, registries, and cloud lockboxes for all communications and protocols. Encryption protects all sensitive data both in motion and at rest. Optional IP address restrictions add another level to the security model. Appliance-based option for the encryption, decryption and key management further bolsters security], and [0098] The method minimizes the exposure of data to system administrators because: [0099] The protected data is encrypted prior to reaching the cloud lockbox; [0100] The cloud lockbox never has the decryption key; [0101] The system administrators performing duties for performance optimization and maintenance of the cloud lockboxes and any applications integrating the mechanism have access to the encrypted data but does not have the decryption keys].
Regarding claim 8, REID discloses the governance module is further 
adapted to receive a request for the organization data key associated with one organization of the one or more organizations and to determine if the one organization is compliant with the set of compliance rules [¶132, The HIPAA and HITECH rules regarding the privacy of health records have created confusion and additional costs across the US health care industry. Unified Health Exchange reduces HIPAA responsibility for cloud lockboxes by encrypting the records. For HCPs, the more of their data they move to UHE, the less vulnerability they retain], and [¶¶6, 155, 166].
Regarding claim 9, REID discloses wherein causing access to be granted comprises requesting and validating a passphrase[¶84,  Any community of interest can establish its own operating parameters including: [0085] Selecting a public key encryption algorithm; [0086] Selecting a registry or registries; [0087] Establishing related membership requirements and identity verification thresholds], and [see claim 13,  wherein the three-party security mechanism is configured to offer a plurality of security levels by: a. deploying the key masters as an appliance; b. integrating applications deeply with the mechanism to provide additional information such as the internal application username of the person requesting data; c. requiring two-factor authentication for access to the key master].
Regarding claim 10, REID discloses wherein the key store is adapted to: receive a request for the collaboration master key associated with an organization[ ¶167, HCP EHR #1 110 has the authority to retrieve and decrypt the Patient's 116 files, but in order to do so must process the request through the Key Master 112 in which the private keys are retained in the Key Manager and File Broker 262], and [¶247], Emergency room 610 sends request to HCP #1 EHR 110 for emergency-based release of private key using UHE API 261 and Key Master 112], and[ ¶278, the UHE environment 100 described herein is designed to protect the privacy and confidentiality of electronic health records and other forms of sensitive information while also allowing such information to be securely shared with others. As such, there is no central key authority governing the UHE design. Each Key Master 112 operates a Key Manager and File Broker 262 that generates public-private key pairs and retains the private keys], and [¶318, claims 1, and 7]; and 
send a request for the collaboration passphrase to the organization associated with the request [¶84,  Any community of interest can establish its own operating parameters including: [0085] Selecting a public key encryption algorithm; [0086] Selecting a registry or registries; [0087] Establishing related membership requirements and identity verification thresholds], and [see claim 13,  wherein the three-party security mechanism is configured to offer a plurality of security levels by: a. deploying the key masters as an appliance; b. integrating applications deeply with the mechanism to provide additional information such as the internal application username of the person requesting data; c. requiring two-factor authentication for access to the key master], and [claim 9]; and 
receiving a reply passphrase from the organization; validate the reply passphrase against the one of the multiple collaboration passphrases associated with the requested collaboration master; key upon successfully validating the reply passphrase[¶84, any community of interest can establish its own operating parameters including: [0085] Selecting a public key encryption algorithm; [0086] Selecting a registry or registries; [0087] Establishing related membership requirements and identity verification thresholds], and [see claim 13,  wherein the three-party security mechanism is configured to offer a plurality of security levels by: a. deploying the key masters as an appliance; b. integrating applications deeply with the mechanism to provide additional information such as the internal application username of the person requesting data; c. requiring two-factor authentication for access to the key master], and [0179] 15. HCP #2 EHR 141 can now retrieve existing patient files written by HCP #1 EHR 110. Using the UHE API 261 and the Key Master 112, HPC #2 EHR transmits a digitally signed request for list of Receptors for Patient 116 identifying individual based on public key of Patient 116. Cloud Lockbox 130 responds with package of Receptors 214 for Patient 116 if authorization for access by HCP #2 141 is already in Permissions Directory 212], and [claim 9]; and -3-Application No.: 17/055,477 Attorney Docket No.: 14060.0004-00000
 send the collaboration master key to the collaboration data store to allow decryption of the collaboration data with the collaboration master key [¶136, in a typical operation, medical home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 assigns a unique public-private key pair and registers patient 116 with HIE Registry 120. The public key is provided to HIE Registry 120, and the private key is retained by medical home 101 in the Key Master 112 as the only entity initially authorized to decrypt patient files. This activity is depicted by reference numeral 1], and [¶138, Medical Home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 writes patient files encrypted with the public key to the Cloud Lockbox 130, retaining onsite only what is needed in the short term. HCP 110 using the UHE API 261 and the Key Master 112 can retrieve files as needed for longitudinal patient care scenarios. Medical Home HCP 110 using the UHE API 261 and the Key Master 112 can also access, retrieve, and decrypt files written for patient 116 by other participating entities, such as HCPs 141-148. This activity is depicted by reference numeral 3], and [¶160, The private key, retained by the medical home, would be used to decrypt the data. The Cloud Lockbox would not have the ability to decrypt the files. Only HCPs authorized by the patient would receive the patient's private key], and [ see FIGs.1-2 and corresponding text for more detail].
Regarding claim 9, REID discloses a method for requesting compliant collaboration data comprising: requesting, by a first organization, a collaboration with a second organization [¶134, Referring now to FIG. 1, there is illustrated an example operating environment 100 of the UHE. Example environment 100 may comprise a medical home HCP 101, an EHR system 110, a patient portal 114, a Key Master 112, an HIE Registry 120, a Cloud Lockbox 130, and various HCPs 141-148. As illustrated, a unified health exchange application programming interface, UHE API 261, and a Key Master 112 may be integrated with medical home's HCP #1 EHR 110 to facilitate communication with HIE Registry 120], and [¶138] Medical Home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 writes patient files encrypted with the public key to the Cloud Lockbox 130, retaining onsite only what is needed in the short term. HCP 110 using the UHE API 261 and the Key Master 112 can retrieve files as needed for longitudinal patient care scenarios. Medical Home HCP 110 using the UHE API 261 and the Key Master 112 can also access, retrieve, and decrypt files written for patient 116 by other participating entities, such as HCPs 141-148. This activity is depicted by reference numeral 3]; and 
 selecting a subset of data from the collaboration to publish [¶139, Patient 116 authorizes Other HCP 141 to access files as depicted by reference numeral 4. Medical home HCP 110 using the UHE API 261 and the Key Master 112 updates permissions in HIE Registry 120 as depicted by reference numeral 1. HIE Registry 120 updates permissions at Cloud Lockbox 130 in routine synchronization process as depicted by reference numeral 2. Patient 116 can also audit access to his/her files as depicted by reference numeral 4]; and 
 requesting data encrypted with a collaboration master key [¶136, in a typical operation, medical home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 assigns a unique public-private key pair and registers patient 116 with HIE Registry 120. The public key is provided to HIE Registry 120, and the private key is retained by medical home 101 in the Key Master 112 as the only entity initially authorized to decrypt patient files. This activity is depicted by reference numeral 1], and [¶138, Medical Home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 writes patient files encrypted with the public key to the Cloud Lockbox 130], and [¶158]; and 
 requesting the collaboration master key from a key store; validating the request based on a response from the first organization [¶167, the Key Manager and File Broker 262 within the Key Master 112 is the sole location at the Patient's Medical Home 101 where the patient's 116 public-private key pair is retained. Neither Cloud Lockbox 130 nor HIE Registry 120 nor HCP #1 EHR 110 have the patient's private key, thus cannot decrypt files, reducing HIPAA liability. HCP EHR #1 110 has the authority to retrieve and decrypt the Patient's 116 files, but in order to do so must process the request through the Key Master 112 in which the private keys are retained in the Key Manager and File Broker 262. Further, the permission to read and write files for the Patient 116 was initially established in the HCP and Patient registration processes detailed in sections describing FIG. 3 and FIG. 4.]; and 
 decrypting the data with the collaboration master key if the request is validated; and sending the unencrypted data to the first organization [¶136, in a typical operation, medical home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 assigns a unique public-private key pair and registers patient 116 with HIE Registry 120. The public key is provided to HIE Registry 120, and the private key is retained by medical home 101 in the Key Master 112 as the only entity initially authorized to decrypt patient files. This activity is depicted by reference numeral 1], and [¶138, Medical Home's HCP #1 EHR 110 using the UHE API 261 and the Key Master 112 writes patient files encrypted with the public key to the Cloud Lockbox 130, retaining onsite only what is needed in the short term. HCP 110 using the UHE API 261 and the Key Master 112 can retrieve files as needed for longitudinal patient care scenarios. Medical Home HCP 110 using the UHE API 261 and the Key Master 112 can also access, retrieve, and decrypt files written for patient 116 by other participating entities, such as HCPs 141-148. This activity is depicted by reference numeral 3], and [¶160, The private key, retained by the medical home, would be used to decrypt the data. The Cloud Lockbox would not have the ability to decrypt the files. Only HCPs authorized by the patient would receive the patient's private key], and [ see FIGs.1-2 and corresponding text for more detail].
Regarding claim 12, the claim is interpreted and rejected for the same rational set forth in claim 11.
Regarding claim 13, the claim is interpreted and rejected for the same rational set forth in claim 11.
Regarding claim 14, the claim is interpreted and rejected for the same rational set forth in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford (US9397998) [ Computerized Method and System for Managing Secure Content Sharing in A Networked Secure Collaborative Exchange Environment with Customer Managed Keys].
McCarthy (US20150163206) [CUSTOMIZABLE SECURE DATA EXCHANGE ENVIRONMENT].
REID (2016/0277374) [SYSTEM AND METHOD FOR SECURELY STORING AND SHARING INFORMATION].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496